Case 3:20-cv-00864-LAB-MDD Document 4 Filed 05/11/20 PageID.63 Page 1 of 3



1
2
3
4
5
6
7
8
                             UNITED STATES DISTRICT COURT
9
                           SOUTHERN DISTRICT OF CALIFORNIA
10
11   SHERMAINE LAY-STYLES,                              CASE NO. 20cv864-LAB (MDD)

12                                         Plaintiff,
                                                        ORDER OF DISMISSAL
                           vs.
13
14   REAL TIME RESOLUTIONS, INC., et al.,
                                        Defendant.
15
16          On May 7, 2020, Plaintiff Shermaine Lay-Styles brought this action to enjoin the
17   impending foreclosure of a property in Oceanside, CA. Because the parties are not diverse
18   and because the case does not present a federal question, the Court must DISMISS the
19   action for lack of subject matter jurisdiction.
20          To pursue a claim in federal court, a plaintiff must establish either federal question
21   jurisdiction or diversity jurisdiction. See 28 U.S.C. § 1331; 28 U.S.C. § 1332(a)(1). Federal
22   courts have diversity jurisdiction over all civil actions where the amount in controversy
23   exceeds $75,000, exclusive of interest and costs, and there is complete diversity of
24   citizenship. 28 U.S.C. § 1332(a)(1). Complete diversity of citizenship requires that each of
25   the plaintiffs be a citizen of a different state than each of the defendants. Morris v. Princess
26   Cruises, Inc., 236 F.3d 1061, 1067 (9th Cir. 2001). Federal courts have federal question
27   jurisdiction only when the basis for jurisdiction appears on the face of a well-pleaded
28



                                                  -1-
Case 3:20-cv-00864-LAB-MDD Document 4 Filed 05/11/20 PageID.64 Page 2 of 3



1    complaint. Bell v. Hood, 327 U.S. 678, 680–82 (1946). The complaint must establish either
2    that a federal statute creates the cause of action, or that the plaintiff's right to relief
3    necessarily depends on the resolution of a substantial question of federal law. Franchise
4    Tax Board v. Construction Laborers Vacation Trust, 463 U.S. 1, 27–28 (1983).
5           Federal question jurisdiction is plainly lacking here. The substantive causes of action
6    Plaintiff alleges in her Complaint are Breach of Contract, Quiet Title, and Accounting, all of
7    which are quintessential state-law causes of action. The only mention of federal law in the
8    Complaint is a passing reference to H.R. 748, an emergency bill passed by Congress to
9    alter rules for federally backed mortgages in light of the coronavirus pandemic. Nothing in
10   that bill creates a private right of action, and Plaintiff’s success in this action does not turn
11   on the interpretation of a “substantial question of federal law.” Id. The Court therefore lacks
12   federal question jurisdiction over this action.
13          There is likewise no diversity jurisdiction because at least one of the Defendants is a
14   California citizen. According to public records, Defendant Prober & Raphael ALC, is a
15   California corporation with its principal place of business in Woodland Hills, California. See
16   California Secretary of State, Entity No. C1313604.1 Because Plaintiff is also a citizen of
17   California, complete diversity is lacking. It is irrelevant that Prober & Raphael was sued in
18   its capacity as trustee, as the Ninth Circuit has made clear that “[a] trust has the citizenship
19   of its trustee or trustees.” Johnson v. Columbia Properties Anchorage, LP, 437 F.3d 894,
20   899 (9th Cir. 2006); see also Demarest v. HSBC Bank USA, N.A., 920 F.3d 1223, 1229 (9th
21   Cir. 2019) (reaffirming the Johnson rule for “traditional trusts”).
22          In short, because Plaintiff’s Complaint does not allege a basis for this Court to
23   exercise either diversity or federal question jurisdiction, this action is DISMISSED WITHOUT
24   PREJUDICE for lack of subject matter jurisdiction.         Plaintiff’s Motion for a Temporary
25
26
     1The Court may take judicial notice of records found on the California Secretary of State’s
27   website. L'Garde, Inc. v. Raytheon Space & Airborne Sys., 805 F. Supp. 2d 932, 938 (C.D.
28   Cal. 2011).



                                                  -2-
Case 3:20-cv-00864-LAB-MDD Document 4 Filed 05/11/20 PageID.65 Page 3 of 3



1    Restraining Order, (Dkt. 3), is DENIED WITHOUT PREJUDICE AS MOOT. The clerk is
2    directed to close the case.
3          IT IS SO ORDERED.
4    Dated: May 11, 2020
5                                          HONORABLE LARRY ALAN BURNS
                                           Chief United States District Judge
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                         -3-
